ON MOTION
ORDER
B.L. Harbert-Brasfield & Gorrie, JV (Harbert-Gorrie) submits a motion seeking a stay, pending appeal, of the judgment of the United States Court of Federal Claims. Harbert-Gorrie further requests that the court enter an immediate temporary stay pending disposition of its motion.
Upon consideration thereof,
It Is Ordered That:
(1) Turner Construction Co., Inc. and the United States are directed to respond no later than September 27, 2010.
(2) Harbert-Gorrie’s request for an immediate temporary stay, pending disposition of its motion for a stay, pending appeal, is denied.